963 A.2d 901 (2008)
COMMONWEALTH of Pennsylvania, Respondent
v.
Thomas W. GRAHAM, Petitioner.
No. 290 WAL 2008.
Supreme Court of Pennsylvania.
December 16, 2008.

ORDER
PER CURIAM:
AND NOW, this 16th day of December, 2008, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, as stated by Petitioner, is:
Did the Superior Court err in affirming the lower court's decision regarding the grading of count four burglary as a felony of the first degree, burglary of an occupied structure, when the facts clearly indicate that the structure was unoccupied at the time of the burglary and had not yet been adapted for overnight accommodation; and whether the Superior Court has misapplied the plain meaning of 18 Pa.C.S. § 3501 by relying on Commonwealth v. Nixon, 801 A.2d 1241 (Pa.Super.2002)?